



Exhibit 10.25


IDACORP, Inc. and/or Idaho Power Company Executive Officers
with Amended and Restated Change in Control Agreements
(as of February 20, 2020)


Name
 
Title
 
Date of Agreement
Ryan Adelman*
 
Vice President, Transmission & Distribution Engineering and Construction of
Idaho Power Company
 
10/5/2019
Darrel T. Anderson
 
President and Chief Executive Officer of IDACORP, Inc. and Chief Executive
Officer of Idaho Power Company
 
12/23/2008
Brian R. Buckham*
 
Senior Vice President and General Counsel of IDACORP, Inc. and Idaho Power
Company
 
4/4/2016
Sarah E. Griffin*
 
Vice President, Human Resources of Idaho Power Company
 
10/5/2019
Lisa A. Grow
 
President of Idaho Power Company
 
12/12/2008
James Bo D. Hanchey*
 
Vice President, Customer Operations and Chief Safety Officer of Idaho Power
Company
 
10/5/2019
Steven R. Keen
 
Senior Vice President, Chief Financial Officer, and Treasurer of IDACORP, Inc.
and Idaho Power Company
 
12/30/2008
Jeffrey L. Malmen
 
Senior Vice President of Public Affairs of IDACORP, Inc. and Idaho Power Company
 
12/8/2008
Tessia Park*
 
Vice President of Power Supply of Idaho Power Company
 
1/5/2016
Kenneth W. Petersen*
 
Vice President, Controller, and Chief Accounting Officer of IDACORP, Inc. and
Idaho Power Company
 
5/20/2010
Adam Richins*
 
Senior Vice President & Chief Operating Officer of Idaho Power Company
 
2/8/2017

*Change in control agreement does not include 13th-month trigger or tax gross-up
provisions.






{00268071.DOCX; 1}